Case: 15-15787    Date Filed: 11/04/2016   Page: 1 of 4


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-15787
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:15-cr-20246-RNS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

CHRISTOPHER M. MACK,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (November 4, 2016)

Before WILLIAM PRYOR, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Christopher Mack, who conditionally pleaded guilty to possessing

counterfeit and unauthorized access devices, 18 U.S.C. § 1029(a)(3); to possessing
              Case: 15-15787      Date Filed: 11/04/2016   Page: 2 of 4


access-device making equipment, id. § 1029(a)(4); and to aggravated identity theft,

id. § 1028A; appeals the denial of his motion to suppress. Mack argues that police

officers’ warrantless entry to his residence in violation of the Fourth Amendment

tainted evidence later seized by the officers based on a search warrant. Mack also

argues that the affidavit in support of the search warrant failed to provide probable

cause because it did not connect Mack’s residence to any criminal activity.

Because we conclude that the officers seized evidence from Mack’s residence

using a warrant supported by probable cause and based on information obtained

before their warrantless entry, we affirm.

      The denial of a motion to suppress presents a mixed question of law and

fact. United States v. Timmann, 741 F.3d 1170, 1177 (11th Cir. 2013). We review

findings of fact for clear error and the application of the law to those facts de novo.

Id. “[A] trial judge’s choice of whom to believe is conclusive on the appellate court

unless the judge credits exceedingly improbable testimony.” United States v.

Ramirez–Chilel, 289 F.3d 744, 749 (11th Cir. 2002) (internal quotation marks,

ellipses, and citation omitted). “We may affirm the denial of a motion to suppress

on any ground supported by the record.” United States v. Caraballo, 595 F.3d
1214, 1222 (11th Cir. 2010).

      Even if we were to assume that the officers’ initial entry to secure Mack’s

apartment without a warrant was unlawful, it would not taint their later seizure of


                                             2
              Case: 15-15787     Date Filed: 11/04/2016   Page: 3 of 4


evidence based on a validly issued search warrant. Under the independent source

exception to the exclusionary rule, evidence is admissible when it is “obtained

from lawful sources and by lawful means independent of the police misconduct.”

United States v. Terzado-Madruga, 897 F.2d 1099, 1115 (11th Cir. 1990). The

affidavit in support of the warrant to search Mack’s apartment recounted

information acquired from a cooperating defendant and the evidence seized from

Mack and from his vehicle following his arrest. The affidavit contained no

information about Mack’s apartment, and the officers who entered the apartment

testified that they conducted a “cursory [security] sweep” and did not search for or

observe any contraband or items connected to credit card fraud. The district court

was entitled to credit the officers’ testimony. See Ramirez–Chilel, 289 F.3d at 749.

Because the affidavit was not based on any information acquired during the

warrantless search, the search warrant was not tainted by the alleged violation of

Mack’s rights under the Fourth Amendment.

      The affidavit provided probable cause that Mack’s apartment contained

evidence of credit card fraud. The affidavit stated that a cooperating defendant

confessed that Mack recruited him to collect credit card data on a skimmer device

that Mack provided. The affidavit stated that Mack collected the skimmer device

from the defendant and walked to his vehicle, which was parked outside an

apartment building that was named Brickell on the River. As Mack opened the


                                          3
              Case: 15-15787     Date Filed: 11/04/2016    Page: 4 of 4


glove box inside his vehicle, officers arrested him and seized from him the

skimmer device transferred during the controlled delivery, a key fob and a ring of

keys, an American Express card, and two cellular telephones, one of which Mack

had used to send text messages to the cooperating defendant. Officers also

discovered inside Mack’s vehicle another skimmer device and micro USB cables

used to transfer data from skimmer devices to a computer. Mack denied residing in

the Brickell, even after officers confirmed the address on a Florida drivers database

and with the building concierge and used the key fob and one of Mack’s keys to

enter the lobby of the building and to unlock the door of his apartment unit. The

affidavit also stated that recruiters ordinarily returned the skimmer device to the

thief before processing the stolen data and that, “based on his training and

experience, . . . [Mack’s apartment] would contain fraud related contraband which

[would] complement the counterfeit cards, skimmers, and micro USB cables that

were in [his] possession . . . .” See United States v. Joseph, 709 F.3d 1082, 1100

(11th Cir. 2013). Based on the affidavit, the judge who issued the warrant could

“conclude that a fair probability existed that seizable evidence would be found in

the place sought to be searched.” United States v. Martin, 297 F.3d 1308, 1314

(11th Cir. 2002) (quoting United States v. Pigrum, 922 F.2d 249, 253 (5th Cir.

1991)). The affidavit established probable cause to search Mack’s apartment.

      We AFFIRM the denial of Mack’s motion to suppress.


                                          4